Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 6, 2019

                                     No. 04-19-00359-CR

                                   Laura Flores MESSICK,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR11174
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due September 25, 2019. Appellant’s first motion for
extension of time was granted, extending the deadline for filing the brief to October 25, 2019.
On October 25, 2019, appellant filed a motion requesting an additional extension of time to file
the brief until November 25, 2019, for a total extension of sixty days. On December 3, 2019,
appellant filed a third motion for extension of time requesting an extension until January 15,
2020, for a total extension of 112 days.

       After consideration, we GRANT the motion. Appellant’s brief is due by or before
January 15, 2020. Counsel is advised that no further extensions of time will be granted
absent extraordinary circumstances.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court